DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment

The receipt of the amendment dated 15 December 2021 of the application 16/535,048, including amendments to the specification, drawings, and claims, cancellation of claims 2, 3, and 6, and addition of claims 24-26, is acknowledged.


Election/Restrictions

Claim 1 is allowable. The restriction requirement among invention groups and species, as set forth in the Office action mailed on 21 January 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 21 January 2021 is partially 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Drawings

The replacement sheets of drawings were received on 15 December 2021.  These drawings are acceptable.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 9 does not appear to accurately claim the elected species shown in figures 55-60 by claiming a raceway has an irregular shape.  Paragraph [00124] describes raceways having irregular shape as having a shape “that is not even or balanced”, while the speed ratio described in [00336]-[00342] relies on the differences in the numbers of rollers and regular lobes of the rotors and stators in the embodiment shown in figures 55-60.  It is noted that the Remarks state that the Applicant cancels claim 9, however an amended claim 9 was presented in the list of claims.

	Claim 13 is indefinite because it was not properly written in independent form by incorporating claim 1 on which claim 13 was originally dependent.  As a result, amended claim 13 is missing essential elements that original claim 13 included by virtue of being dependent on claim 1, and elements in claim 13 that were first claimed in original claim 1, such as “the first rolling element”, lack antecedent basis.

Allowable Subject Matter

Claims 1, 4, 5, 7, 8, 10-12, 15-18, and 23-26 are allowed.

Claims 13 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

	No reference nor combination of references was found which teaches a rotary speed reducer including a first pair of raceways forming a closed loop and a plurality of rolling elements operable to roll over a plurality of contact points on each of the raceways, wherein at least one of the first pair of raceways has a substantially variable curvature, and the cross product for the normal vectors for each pair of contact points is substantially zero, as required by claim 1.
	No reference nor combination of references was found which teaches a rotary speed reducer including a first pair of raceways forming a closed loop and a plurality of rolling elements operable to roll over a plurality of contact points on each of the raceways, wherein at least one of the first pair of raceways has a substantially variable curvature, and the path length for any corresponding interval along the contact points for each of the raceways being substantially the same, as required by claim 24.
No reference nor combination of references was found which teaches a rotary speed reducer including a first pair of raceways forming a closed loop and a plurality of rolling 
No reference nor combination of references was found which teaches a rotary speed reducer including three raceways forming a closed loop and a plurality of rolling elements, wherein the rolling elements have a portion with a first radius operable to roll over a plurality of contact points on a first of the raceways, the rolling elements have a pair of portions with a second different radius operable to roll over a plurality of contact points on the pair of remaining raceways, and at least one of the first raceway or the pair of raceways has a substantially variable curvature, as required by claim 26.

Response to Remarks

As described above, the Examiner agrees with the Applicant’s remarks regarding the allowability of independent claims 1, 24, 25, and 26.  The paragraph in the Office Action dated 15 June 2021 regarding the allowability of claims 13-15 was meant to convey that each of the claims includes allowable subject matter, and so would be allowable if rewritten in proper independent form.  Since any dependent claim includes the limitations of all of the claims on which it depends, properly rewriting a dependent claim to be in independent form would be by writing it to include all of the subject matter of all of the claims on which it depends.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






SLE
/SHERRY L ESTREMSKY/           Primary Examiner, Art Unit 3659